Citation Nr: 9910387	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disability, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1980, from June 1981 to July 1981, and from October 1981 to 
October 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran currently resides within the 
jurisdiction of the Reno, Nevada RO. 

The Board remanded the case for further development in April 
1998.  Those actions have been completed and the case is 
properly before the Board for review upon the merits.


FINDINGS OF FACT

1. The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  Current heart disease, to include hypertension, was first 
demonstrated more than one year after service and there is no 
medical evidence of a nexus to service.


CONCLUSION OF LAW

The veteran's heart disease, to include hypertension, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
veteran that are within the competence of lay party.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990);  King v. Brown, 5 Vet. 
App. 19 (1993).  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107.

In this regard, VA out-patient records from June 1991 to 
February 1998 reflect treatment for various disabilities, 
including hypertrophic nonobstructive cardiomyopathy, 
cardiomegaly, and hypertension.  Moreover, the veteran 
underwent VA examinations in August 1997 and August 1998.  
Therefore, the Board is satisfied that all available relevant 
evidence is of record and that the statutory duty to assist 
the veteran in the development of evidence pertinent to this 
claim has been met.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Cardiovascular disease, including hypertensive disease, may 
be presumed to have been incurred in service when it is 
manifested to a degree of 10 percent within one year 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998)

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

A review of the veteran's service medical records reflects 
that during the veteran's July 1981 enlistment examination, 
he denied high or low blood pressure.  The veteran's blood 
pressure was 102/58.  The veteran's heart and vascular system 
were clinically evaluated as normal.  In September 1984, the 
veteran's blood pressure was 132/100.  Interim blood pressure 
readings were all normal.  The veteran underwent a periodic 
examination in February 1988 at which time he denied any 
history of high or low blood pressure.  His heart and 
vascular system were clinically evaluated as normal.  At that 
time, the veteran's blood pressure was 126/70.  In October 
1988, the veteran's blood pressure was 138/98.  During his 
June 1990 discharge examination, the veteran's blood pressure 
was 128/66.  The veteran noted a history of high or low blood 
pressure.  He reported a prior history of elevated blood 
pressure readings.  His heart and vascular system were 
clinically evaluated as normal.

The veteran filed his original claim for service connection 
for heart problems including enlarged heart, irregular 
heartbeat, chest pains, and a left heart valve that was not 
working properly in March 1994.

Private medical records from June 1991 to July 1994 are 
included in the claims file. In a June 1991 employee physical 
examination report, the veteran had a split S2 in the 
pulmonic area and blood pressure readings of 134/94.  A March 
1992 prison guard physical examination report reflects that 
the veteran needed medical treatment for cardiomegaly.  

In September 1992, the veteran reported that he was 
previously told that he had an enlarged heart.  He reported 
an off and on fleeting type chest pain which was usually not 
related to activities.  He described it as usually left-
sided, close to the sternal border about the third 
intercostal space.  He stated that the pain lasted about ten 
to fifteen seconds.  Upon examination, the examiner noted 
that the veteran's blood pressure was 152/70.  After 
examination, the examiner's assessment was cardiomegaly and 
cardiac arrhythmia by history.  The examiner noted that chest 
x-rays revealed questionable borderline cardiomegaly.  
Echocardiography-Doppler Report revealed hypertrophic 
cardiomyopathy most prominently involving the ventricular 
septum, normal systolic function, and no significant 
abnormalities of the aortic or mitral valves.  Treadmill 
testing revealed sinus rhythm with normal conduction 
intervals, rare PAC's, and one PVC.

In June 1995, the veteran underwent VA examination.  The 
veteran reported that during a routine physical examination 
in 1981, he was diagnosed with an increased heart size and 
PVC's with abnormal heart rhythm.  He stated that he was 
prescribed Tenormin and underwent echocardiogram testing 
which revealed a murmur.  He stated that his only present 
complaints were dizziness and lightheadedness with exertion 
especially climbing flights of stairs.  He also noted that he 
fatigued easily with endurance activities.  The veteran 
denied any chest pain, shortness of breath, or diaphoresis.

Upon examination, the examiner noted a regular heart rate and 
rhythm with a 2/6 diastolic murmur.  X-rays of the heart 
revealed a normal chest.  An EKG revealed left ventricular 
hypertrophy with normal sinus rhythm at 62.  The Board notes 
that the results of the EKG are not associated with the 
claims file.  The examiner's diagnosis was cardiomegaly with 
unknown etiology.  The examiner commented that the veteran 
was moderately affected predominantly with external fatigue 
and lightheadedness.

In an October 1995 rating decision, the RO denied entitlement 
to service connection for a heart problem.  The veteran filed 
a statement disagreeing in February 1996.  

In April 1996, the veteran submitted a March 1996 statement 
from P. J. Schmidt, M. D., where t examiner stated that the 
veteran had hypertrophic nonobstructive cardiomyopathy with 
episodes of presyncope in the past.  The examiner noted that 
the veteran was no longer able to continue working as a 
prison guard. 

The RO continued its denial of service connection for a heart 
problem in May 1996.  The veteran filed a timely notice of 
disagreement (NOD) in June 1996 and perfected his appeal in 
August 1996.

Of record is an undated statement that reflects that the 
veteran was unable to continue his employment as a 
corrections officer due to his heart restrictions.

During his January 1997 RO hearing, the veteran testified 
that he experienced very severe chest pains and dizziness 
during service.  He stated that he was diagnosed with 
fluctuating blood pressure and pulse rate.  He stated that 
the examiner informed him that his problem was common among 
African-Americans.  Further, the examiner diagnosed 
hypertension.  He stated that he became aware of his high 
blood pressure in 1985.  Since that time, he has been 
diagnosed with high and low blood pressure.  The veteran 
testified that eight months after service, his private 
examiner performed an EKG and stated that the veteran had 
thickness around his heart and his heart had become enlarged.  
He stated that he also suffered from low blood pressure at 
that time and was diagnosed with hypercardomology [sic] or in 
other words athlete's heart.  He stated that he presently 
took medication for his heart problems and had periodic 
stress tests and ultrasound tests of the heart.  He stated 
that he was informed that he would need bypass surgery in the 
next two or three years.  The veteran stated that he no 
longer worked as a prison guard due to his heart disability.  
He described present complaints of his heart stopping, chest 
pains, and heart pounding.

Submitted in support of his the veteran's claim is a June 
1996 statement from P. J. Schmidt, M. D., wherein he stated 
that the veteran's diagnosis was hypertensive nonobstructive 
cardiomyopathy with a slow progressive worsening to be 
expected.

In May 1997, the Hearing Officer denied entitlement to 
service connection for a heart condition.

In July 1997, the veteran submitted information regarding the 
medication he took for his heart condition.  In an August 
1997 statement to the RO, the veteran noted that the American 
Heart Association reported that constant stress in those 
people who suffer from high blood pressure could cause the 
heart walls to thicken.
 
The veteran underwent an August 1997 VA cardiology 
consultation examination.  The examiner noted that the claims 
file was not available for review.  The veteran reiterated 
his history of heart problems for the examiner.  The veteran 
complained of occasional headaches, dizziness with 
lightheadedness, chest pain, and left arm numbness.

Upon examination, the examiner noted that the veteran's blood 
pressure in the supine position was 120/86.  His pulse was 96 
and regular.  Sitting blood pressure was 124/90 and pulse was 
the same.  Standing blood pressure was 130/88 and pulse was 
the same.  Respiratory rate was 16.  Cardiac examination 
revealed normal S1 and S2 sounds with a soft S4 at the apex.  
PMI did not appear to be significantly displaced by physical 
exam at the midclavicular line.  No pathologic murmurs were 
noted.  Abdomen was benign and examination of the extremities 
revealed intact peripheral pulses with no edema.  The 
examiner's diagnoses included essential hypertension and 
atypical chest pain.

In an October 1997 decision, the RO denied entitlement to 
service connection for hypertensive heart disease.  
Thereafter, the case was forwarded to the Board for review.  
In an April 1998 remand, the Board requested additional 
development.

Private out-patient treatment records from October 1992 to 
January 1998 reveal additional treatment for various 
disabilities.  In November 1997, the veteran sought a 
consultation examination for his hypertensive heart disease.  
After examination, the examiner noted that the veteran's 
blood pressure was well controlled at 126/84 and his pulse 
was 52 and regular without ectopy in the two minutes of 
listening.  Respirations were 12 and unlabored and the 
veteran was afebrile.  Carotid upstrokes were 2+ and the 
veteran's chest was totally clear.  Cardiac examination 
revealed S1 and S2 to be intact and there was an S4 gallop at 
the apex but no S3 gallop.  The examiner noted a Grade 11/2 
out of 6 systolic ejection murmur at the left sternal border, 
which did not radiate into the carotids.  No diastolic 
clicks, murmurs, or rubs were noted.  The PMI was in the 
fifth intercostal space midclavicular line with a slight 
ventricular lift.  The veteran's systolic murmur did not 
increase in intensity with squatting/standing.  The examiner 
commented that it did not increase with Valsalva maneuver.  
Echocardiogram revealed a low normal left ventricular chamber 
size.  There was severe concentric left ventricle hypertrophy 
with both the septum and the posterior wall measuring between 
17 and 21 millimeters in thickness.  Left ventricular 
function was totally normal however, there was mild left 
atrial enlargement.  The valves appeared grossly normal and 
Doppler studies were also normal.  There was no pericardial 
effusion and no cardiac thrombus.  The examiner commented 
that the veteran did not have any cardiac risk factors and 
noted that he was a nonsmoker with no history of 
hyperlipidemia or diabetes.  The examiner noted that the 
veteran's only risk factor was hypertension.  

A February 1998 stress electrocardiogram revealed 
nondiagnostic [sic] with resting electrocardiographic 
abnormalities, nonspecific changes with exercise, normal 
exercise tolerance, and bradycardiac 20 B blockade.  On a 
February 1998 stress echocardiograph, the test was clinically 
positive for the reproduction of chest pain.  

In August 1998, the veteran was afforded an additional 
cardiac consultation examination for VA purposes.  The 
examiner noted that the claims file was available for review.  
He reviewed the veteran's service medical records and 
summarized his post-service treatment.  The veteran 
complained of shortness of breath and chest pressure after 
walking up two flights of stairs.  He described a left-sided 
irritation or soreness in the left precordial area when he 
laid on his left side.  He noted that he experienced chest 
pain on the average of two or three times a day for the past 
six months.  He also noted shortness of breath upon strenuous 
activity.  He reported rare palpitations with a sensation 
that his heart was racing.  He had a symptomatic episode of 
dizziness in October 1996 and some nonspecific 
lightheadedness about a month before.  He denied any symptoms 
consistent with presyncope or syncope.

Upon examination, the examiner noted that his blood pressure 
was 100/82 and his pulse was 52 and regular.  His respiratory 
rate was 18.  Cardiac examination revealed that his PMI was 
displaced laterally.  S1 and S2 sounds were normal with a 
soft S4 at the apex.  No pathologic murmur was noted.  The 
examiner noted the results of the August 1998 EKG of sinus 
bradycardia, left ventricular hypertrophy with secondary ST-T 
wave abnormalities and left axis deviation.  Chest x-rays 
revealed a mild cardiomegaly, but were otherwise normal.  The 
examiner's diagnoses included essential hypertension and 
hypertrophic cardiomyopathy, nonobstructive.  The examiner 
commented that although intermittent elevated blood pressure 
readings were noted as far back as September 1984, most of 
the veteran's blood pressure readings during his service were 
documented to be normal.  Sustained hypertension was first 
documented in 1992 and treatment was initiated at that time.  
The examiner stated that there is no evidence if any 
significant cardiovascular abnormality at the time of the 
veteran's discharge from service and that the hypertrophic 
cardiomyopathy was first diagnosed by echocardiogram in April 
1992.  The examiner opined that the hypertrophic 
cardiomyopathy was probably not caused by the veteran's 
hypertension since no sustained elevated blood pressure 
readings were noted until the onset of the diagnosis.  
Although, hypertension is noted to be associated with left 
ventricular hypertrophy, usually concentric left ventricular 
hypertrophy is also noted.

To summarize, the veteran maintains that his heart disease 
and hypertension began during service.  He asserts that at 
present, he has heart disease and hypertension.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease of disability 
or an event.  However, when the determinative issue involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his current heart disease and hypertension is 
related to service is not competent evidence. 

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. 141, 143 (1992).  In the instant case, 
the medical evidence reflects that hypertension and 
cardiomyopathy were first diagnosed in 1992, more than one 
year after service.  The evidence does not show a nexus 
between heart disease and hypertension and service.  The most 
recent VA cardiac consultation examiner noted in August 1998 
that the veteran's present hypertrophic cardiomyopathy was 
probably not caused by the veteran's hypertension since no 
sustained elevated blood pressure readings were noted until 
the onset of his diagnosis.  The veteran's blood pressure 
readings during service were largely documented to be normal.  
Further, there is no evidence of any significant 
cardiovascular abnormality at the time of the veteran's 
separation from service and the veteran's hypertrophic 
cardiomyopathy was first diagnosed by echocardiogram in April 
1992, more than one year after service.  While cardiomegaly 
was noted in 1991, this finding alone does not establish the 
presence of any specific heart disease and would not be 
sufficient to show that a heart disease was present to a 
degree of 10 percent within that time.  To warrant a 
compensable evaluation for hypertensive heart disease or 
cardiomyopathy, it would be necessary to demonstrate that a 
workload of greater than 7 METS but not greater than 10 MET's 
resulted in dyspnea, fatigue, angina, dizziness, or syncope, 
or that continuous medication was required.  The evidence 
does not show such symptoms nor was he put on medication 
during the presumptive period.  Therefore, in light of the 
above, without any current clinical evidence of a nexus 
between the veteran's heart disease and hypertension and 
service, service connection must be denied.  Rabideau, 2 Vet. 
App. 141, 143 (1992).  



ORDER

Service connection for heart disease, to include 
hypertension, is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

